Citation Nr: 1111003	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-31 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in September 2006, and a substantive appeal was received in October 2006.  The Veteran cancelled a request for a hearing in March 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue on appeal is whether the Veteran's service-connected disabilities alone require the aid and attendance of another person.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).  At the present time service connection is in effect for posttraumatic stress disorder (PTSD), malaria, and tinnitus. 

As noted above, the Veteran had service in Vietnam.  With this in mind, review of the record reveals a January 2007 VA clinical record to the effect that the Veteran has limited mobility secondary to chronic low back pain and coronary artery disease.  A November 2007 VA medical record refers to the Veteran as a patient with known coronary artery disease.  

These references to coronary artery disease are significant in light of recent regulatory changes with regard to presumptive diseases for certain Vietnam veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add several diseases, including ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  The Board finds, therefore, that the question of service connection for coronary artery disease has been raised by the record.  This matter would normally be referred to the RO for development and adjudication.  However, the aid and attendance issue now before the Board could be impacted by a favorable decision on the coronary artery disease claim since it would add a new service-connected disability to be considered under aid and attendance criteria.  The issues are therefore intertwined and the Board believes the proper course of action in such a case is to remand the new claim for initial RO adjudication prior to undertaking appellate review of the aid and attendance issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should develop and adjudicate the issue of entitlement to service connection for coronary artery disease.  The Veteran should be informed of the determination and furnished notice of appellate rights and procedures. 

2.  The RO should then review the claims file and undertake any additional development (such as appropriate medical examination(s) and opinion(s) which may be appropriate depending on the RO's determination on the coronary artery issue.)  The RO should then determine if entitlement to special monthly compensation based on the need for aid and attendance can be granted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The claims file should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


